McFarland, J., concurring.
I concur in the judgment. I also concur in the opinion of Mr. Justice Temple as I understand it. I do not understand that opinion as declaring any thing more on the subject of jurisdiction than this: that while the superior court, when dealing with probate matters, is to be considered as a court of general jurisdiction, with the same presumptions attach*345ing to its acts as in any other action or proceeding over which it has jurisdiction, still a proceeding to sell real property of an estate must be instituted as provided by statute; and that the court has no more jurisdiction to decree a sale without a petition than it would have to render a judgment on a promissory note where no action had been instituted by the filing of a complaint. As thus understood the opinion is not in conflict with Pryor v. Downey, 50 Cal. 398, 19 Am. Rep. 656, and the long line of cases there cited, and referred to in Richardson v. Butler, 82 Cal. 174,16 Am. St. Rep. 101, which hold that il though the proceeding for the sale occurs in the general course of administration, it is a distinct proceeding in the nature of an action in which the petition is the complaint and the order of sale is the judgment.” (Pryor v. Downey, supra.) After the act of 1858 the old county court was, as to probate proceedings, treated as a court of general jurisdiction; and the fact that the present constitution gives jurisdiction of probate proceedings to the superior court does not affect the rule as there stated. The petition for a sale is a necessary prerequisite to the jurisdiction of the court to order a sale; and I do not understand the opinion in this case to hold otherwise. In all other respects I fully concur in the opinion.